DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1-20 are under examination.

Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 03/13/2020 is compliant with the provisions of 37 CFR 1.97.  Accordingly, the IDS document(s) has/have been fully considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 1 lines 4-5 recite “a reagent dispensing station, a sample digestion station, a sample cooling station, a sample normalization station, and a sample filtration station”.  A station is merely a place or position in which something stands or is assigned to stand or remain.  However, the claim does not set forth any structure for each station and it is unclear what each station is intended to further define.  For example, does a reagent dispensing station require a reagent dispenser that dispenses reagent from a reagent container to the sample vessel?  Does a sample cooling station require a cooling device that the samples are placed in?  Does a filtration station require a filtering device that filters the samples and/or another liquid?  Or, are applicants just claiming regions of space?
Claims 2-20 are also rejected by their dependency from claim 1.

Claim 4 recites “at least two of the stations are co-located within the frame”.  It is unclear how two or more of the stations can be co-located when a station itself is a defined region of space.  In other words, a station, by definition, requires a place or position in which something stands or is assigned to stand or remain and it is unclear how two stations can be co-located or exist in the same location simultaneously.

Claim 9 recites “said instructions”.  There is insufficient antecedent basis in the claims for this term and it is unclear what applicants are referring to as “said instructions”. 

Claim 12 recites “a second vessel receiving region”.  The claims do no previously set forth a first vessel receiving region and it is unclear how there can be a second vessel receiving region if there is not a first vessel receiving region previously defined.  

Claim 13 recites “second vessel apertures”.  The claims do not previously set forth first vessel apertures and it is unclear how there can be second vessel apertures if there are no first vessel apertures previously defined.  

Claim 15 recites “a second pumping assembly”.  The claims do not previously set forth a first pumping assembly and it is unclear how there can be a second pumping assembly if there is no first pumping assembly.  A similar rejection is made for “a second vessel position” in claim 15.

Claim 17 recites “the third vessel receiving region”.  (1) There is insufficient antecedent support for this term in the claims and it is unclear what applicants are intending by the third vessel receiving region. (2) The claims do not previously set forth a first vessel receiving region or a second vessel receiving region and it is unclear how there can be a third vessel receiving region without a first vessel receiving region and a second vessel receiving region.

Claim 19 recites “the filtering system comprises a plurality of recipients vessels on which are received the vacuuming plate”. (1) It is unclear what applicants are intending by the term “recipients”.  Are the vessel recipients of a particular patient sample?  What makes the vessels recipients vessels?  (2) The claim is grammatically incorrect and it is unclear what applicants are intending to further define.  What are recipients vessels and how are they structurally correlated to the vacuuming plate?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 8-9, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wasson et al. (US 2016/0124009 – hereinafter “Wasson”)

Regarding claim 1, Wasson discloses an integrated system for processing vessels containing samples (Wasson; fig. 1, #100, [0388]), the integrated system comprising: 
a frame (Wasson discloses the integrated system comprises at least one module 130 supported by a frame 120; figs. 1 & 7a, #120, #732, [0390, 0495, 0548]); 
a reagent dispensing station (Wasson discloses the module 130 comprises a reagent unit; [0487]), a sample digestion station (Wasson discloses the module 130 comprises a thermal control unit configured to heat a sample; [1327-1328, 1339]), a sample cooling station (Wasson discloses the module 130 comprises a thermal control unit configured to cool a sample; [1327-1328, 1339]), a sample normalization station (Wasson discloses the module 130 comprises a diluent unit; [0479, 1223].  The examiner notes that diluting a sample is functionally equivalent to normalizing a sample, as defined in para. [0034] of applicants instant specification), and a sample filtration station (Wasson discloses the module comprises a filtering unit; [0479, 1254]) within the frame (Wasson discloses each unit with module 130 within frame 120; fig. 1, [0390, 0478-0479]); 
a vessel manipulation unit having a vessel manipulating member displacing the vessels containing the samples between the reagent dispensing station, the sample digestion station, the sample cooling station, the sample normalization station and the sample filtration station (Wasson discloses processing units used for preparing an assay sample or performing any other process with respect to the sample or related reagents, as provided in one or more sample preparations or processing steps, and that the processing unit may also function as an assay unit; [1163].  The processing unit is a vessel that confines a sample or other fluid; [1169, 1172].  The processing unit are independently moveable relative other portions of the module; [1170].  Likewise, a group of processing units may be moved simultaneously; [1171].  Wasson disclose a processing unit may be moved within the module using the head of a vessel manipulation unit; [0491, 1189]); and 
a controller communicatively coupled to the vessel manipulation unit, the controller having a processor and a memory having stored thereon instructions which when executed by the processor displace the vessels containing the samples from one station to another (Wasson discloses a module controller comprising a processor and local memory with instruction to perform one or more protocols; fig. 1, #110, [0388, 1435-1436], and the vessel manipulation unit is capable of accepting, depositing, and/or moving a container that contains a sample within the device; [0491]) .  

Regarding claim 4, Wasson discloses the integrated system of claim 1 above, wherein at least two of the stations are co-located within the frame (Wasson discloses a module 130 may comprise three or more of a sample preparation station 310, and/or assay station 320, and/or detection station 330; [0478].  A sample preparation station may include a dilution station, filtering station; [0479]. The module 130 may also comprise a reagent dispensing station; [0487], a sample digestion station and a sample cooling station; [1327-1328, 1339], and a dilution station [1223].  The module 130 is supported by a frame 120; figs. 1 & 7a, #120, #732, [0390, 0495, 0548])

Regarding claim 5, Wasson discloses the integrated system of claim 1 above, wherein the controller is communicatively coupled to at least one of the stations (Wasson discloses the module controller comprises microcontrollers for controlling the stations [1435]).  

Regarding claim 8, Wasson discloses the integrated system of claim 1 above, wherein the reagent dispensing station comprises a reagent reservoir within said frame (Wasson discloses the reagent dispensing station is configured to contain and/or confine a reagent used in an assay; [1193]), and a first pumping assembly pumping reagent from the reagent reservoir to a first vessel position within the reagent dispensing station (Wasson discloses an assay unit, or processing unit, may be brought into the reagent unit by the vessel manipulation unit and may aspirate the reagent from the reagent unit; [1210-1211] – thereby defining a first vessel position within the reagent dispensing station.  The vessel manipulation unit comprises a pump assembly 5110 that provides positive pressure and/or negative pressure to aspirate or dispense liquid; fig. 51, [0778-0779]).  

Regarding claim 9, Wasson discloses the integrated system of claim 8 above, wherein said instructions comprise moving the vessel manipulating member to the first vessel position and activating the first pumping assembly to dispense reagent from the reagent reservoir to the first vessel position (Wasson discloses an assay unit, or processing unit, may be brought into the reagent unit by the vessel manipulation unit and may aspirate the reagent from the reagent unit; [1210-1211]).  

Regarding claim 15, Wasson discloses the integrated system of claim 1 above, wherein the sample normalization station comprises a normalization fluid reservoir within said frame (Wasson discloses diluent units which have the characteristics of reagent units; [1223]. Diluents units contain and/or confine diluents; [1222]), and a second pumping assembly for pumping normalization fluid from the normalization fluid reservoir to a second vessel position within the sample normalization station (Wasson discloses an assay unit, or processing unit, may be brought into the diluent unit by the vessel manipulation unit and may aspirate the diluent from the diluent unit; [1210-1211, 1223] – thereby defining a second vessel position within the sample normalization station.  The vessel manipulation unit comprises a pump assembly 5110 that provides positive pressure and/or negative pressure to aspirate or dispense liquid; fig. 51, [0778-0779] and transfers the diluent to the desired vessel; [1231, 1238].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3, 10-12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wasson, and further in view of Miyake et al. (US  2003/0053933 – hereinafter “Miyake”).

Regarding claim 2, Wasson discloses the integrated system of claim 1 above.
Wasson does not teach a ventilation unit having: at least one ventilation conduit extending between at least one of the stations and an exhaust port extending through the frame; a cavity in fluid communication with the ventilation conduit; and a fluid blower received in the cavity blowing between the one of the stations and the exhaust port.  
However, Miyake teaches the analogous art of an integrated system for processing samples (Miyake; figs 1 & 2, #1, [0047]) comprising a frame (Miyake; fig. 1, #2, [0048]) and a reagent dispensing station (Miyake; fig. 2, #4, [0049, 0052]), wherein the integrated system further comprises a ventilation unit having at least one ventilation conduit extending between the reagent dispensing station and an exhaust port extending through the frame (Miyake teaches a duct 10 connected to the exterior of the frame 9 and a ventilation conduit 13 connecting the reagent dispensing station 4 to the duct 10. Duct 10 comprises an exhaust outlet 10a that extends through the frame; [0050], figs. 1, 2, 3); a cavity in fluid communication with the ventilation conduit; and a fluid blower received in the cavity blowing between the reagent dispensing station and the exhaust port (Miyake teaches exhaust fan 11 disposed in a cavity below the reagent dispensing device, the cavity containing exhaust fan 11 is coupled with the ventilation conduit 13 and exhausts excess heat through the port 10a; fig. 1, [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the integrated system and reagent dispensing station of Wasson to further comprise a ventilation unit, as taught by Miyake, because Miyake teaches the ventilation unit collects exhaust heat generated by a cooling device and forces the exhaust heat to the exterior through the exhaust port, thereby improving the efficiency of the reagent dispensing station cooling device; [0015, 0050]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Wasson and Miyake both teach an integrated system for processing samples comprising a frame with a reagent dispensing station within the frame.

Regarding claim 3, modified Wasson teaches the integrated system of claim 2 above, wherein the at least one ventilation conduit is recessed from a top surface of the frame (The modification of the integrated system and reagent dispensing station of Wasson to further comprise a ventilation unit, as taught by Miyake, has previously been discussed in claim 2 above.  Miyake additionally teaches the ventilation conduit 13 is recessed from a top surface of the frame 2; fig. 1).  

Regarding claim 10, Wasson discloses the integrated system of claim 1 above, wherein the sample cooling station defines a first vessel receiving region (Wasson discloses one or more samples may be brought to and/or removed from the sample cooling station; [1339] – thereby defining a first vessel receiving region).  
Wasson does not teach the sample cooling station is recessed from a top surface of the frame.
However, Miyake teaches the analogous art of an integrated system for processing samples (Miyake; figs 1 & 2, #1, [0047]) comprising a frame having a top surface (Miyake teaches a housing 2 and a cover 3 where the housing comprises an upper space 2a and lower space 2b; fig. 1, #2, [0048]) and a sample cooling station that defines a first receiving region (Miyake teaches a sample cooling station 6 comprising a tray 6b that stores samples 6a, the sample cooling station 6 is disposed in the upper space 2a of the housing; fig. 1, [0051.  The upper space 2a forms a low-temperature area; [0048], therefore the sample station 6 being a sample cooling station), wherein the sample cooling station is recessed from a top surface of the frame (Miyake teaches the sample cooling station 6 is recessed into the upper space 2a from the top surface of the frame 2; fig. 1, #6).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the frame and the sample cooling station of Wasson with the frame and sample cooling station that is recessed from a top surface of the frame, as taught by Miyake, because Miyake teaches the sample cooling station that is recessed from a top surface of the frame forms a climate-controlled environment where a plurality of samples can be stored; [0048, 0051].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Wasson and Miyake both teach an integrated system for processing samples comprising a frame and a sample cooling station within the frame.

Regarding claim 11, modified Wasson discloses the integrated system of claim 10 above wherein the sample cooling station comprises a vessel receiving plate in the first vessel receiving region, the vessel receiving plate having first vessel apertures spaced-apart from one another (The modification of the frame and the sample cooling station of Wasson with the frame and sample cooling station that is recessed from a top surface of the frame, as taught by Miyake, has previously been discussed in claim 11 above.  Miyake additionally teaches the sample cooling station 6 comprises a vessel receiving plate 6b with container 6a disposed in an aperture in the first vessel receiving region 6; fig. 1,[0051], and the sample tray 6b holds a plurality of sample; [0051]).  

Regarding claim 12, Wasson discloses the integrated system of claim 1 above, wherein the sample digestion station defines a second vessel receiving region, the sample digestion station having a heating element in the second vessel receiving region (Wasson discloses one or more samples may be brought to and/or removed from the sample digestion station; [1339] – thereby defining a first vessel receiving region.  Wasson disclose the sample digestion station comprises a heating element in the second vessel receiving region; [1333]).  
Wasson does not teach the sample digestion station is recessed from a top surface of the frame.
However, Miyake teaches the analogous art of an integrated system for processing samples (Miyake; figs 1 & 2, #1, [0047]) comprising a frame having a top surface (Miyake teaches a housing 2 and a cover 3 where the housing comprises an upper space 2a and lower space 2b; fig. 1, #2, [0048]) and a plurality of stations within the frame (Miyake teaches a reagent dispensing station 4 and a sample storage station 6 disposed within the upper space 2a of the frame 2), wherein the plurality of stations are recessed from a top surface of the frame (Miyake teaches the reagent storage station 4 and the sample cooling station 6 is recessed into the upper space 2a from the top surface of the frame 2; fig. 1, #6).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the frame and the sample digestion station of Wasson with the frame and station that is recessed from a top surface of the frame, as taught by Miyake, because Miyake teaches the station that is recessed from a top surface of the frame forms a climate-controlled environment where a plurality of containers can be stored; [0048, 0051].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Wasson and Miyake both teach an integrated system for processing samples comprising a frame and a station within the frame.

Regarding claim 17, Wasson discloses the integrated system of claim 1 above, wherein the sample filtration station defines a third vessel receiving region (Wasson discloses the module 130 comprises a filter that separates a sample by particle size; [1254] – thereby defining a third vessel receiving region).  
Wasson does not teach the sample filtration station is recessed from a top surface of the frame. 
However, Miyake teaches the analogous art of an integrated system for processing samples (Miyake; figs 1 & 2, #1, [0047]) comprising a frame having a top surface (Miyake teaches a housing 2 and a cover 3 where the housing comprises an upper space 2a and lower space 2b; fig. 1, #2, [0048]) and a plurality of stations within the frame (Miyake teaches a reagent dispensing station 4 and a sample storage station 6 disposed within the upper space 2a of the frame 2), wherein the plurality of stations are recessed from a top surface of the frame (Miyake teaches the reagent storage station 4 and the sample cooling station 6 is recessed into the upper space 2a from the top surface of the frame 2; fig. 1, #6).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the frame and the sample filtration station of Wasson with the frame and station that is recessed from a top surface of the frame, as taught by Miyake, because Miyake teaches the station that is recessed from a top surface of the frame forms a climate-controlled environment where a plurality of containers can be stored; [0048, 0051].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Wasson and Miyake both teach an integrated system for processing samples comprising a frame and a station within the frame.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wasson, and further in view of Hoover et al. (US 2008/0063562 – hereinafter “Hoover”).

Regarding claim 6, Wasson discloses the integrated system of claim 1 above, wherein the vessel manipulating member comprises at least two parallel and spaced-apart fingers, the at least two fingers actuatable between a gripping position, and a release position (Wasson discloses the vessel manipulating member comprises parallel fingers 5320 that engage pick-up ports 6920 to pick up a strip of vessels; fig. 53 in view of fig. 69, [0894, 0896].  Mechanism 5230 is used to release the strip of vessels; [0893]).
Wasson does not disclose the gripping position in which the at least two fingers are brought towards one another and the release position in which the at least two fingers are spaced apart from one another.
However, Hoover discloses the analogous art of an integrated system (Hoover; fig. 1A, [0053]) comprising a vessel manipulation unit (Hoover; fig. 1, #200, [0053]) wherein the vessel manipulating unit comprises at least two parallel and spaced-apart fingers (Hoover; fig. 2, #250, [0059]), the at least two fingers actuatable between a gripping position, in which the at least two fingers are brought towards one another, and a release position, in which the at least two fingers are spaced away from one another (Hoover teaches fingers 250 are movable by rotation of stepper motor 202.  When the stepper motor is actuated, it rotates two shafts 215, each shaft having oppositely oriented threads that cause mounts 220 to move in simultaneous but opposite linear directions.  This causes the pair of arms 250 to move either towards or away from each other, thereby gripping or releasing a vessel; [0059]).
It would have been obvious to one of ordinary skill in the art to modify the vessel manipulating unit comprising at least two parallel and spaced-apart fingers of Wasson with the vessel manipulating unit comprising the at least two parallel and spaced-apart fingers that are brought together and spaced apart to either grip or release a vessel, as taught by Hoover, because Hoover teaches the vessel manipulating unit comprising two finger that can be brought together or spaced apart allows gripping of vessels while providing the additional benefit of avoiding disruptive squeezing of the vessel during gripping, and eliminates sudden movement that can disturb the contents of the vessel; [0006].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Wasson and Hoover both disclose an integrated system comprising a vessel manipulation unit with at least two parallel and spaced-apart fingers that grip and release a vessel.

Regarding claim 7, modified Wasson teaches the integrated system of claim 6 above, wherein the at least two fingers of the vessel manipulating member are at least partly covered with a gripping material (The modification of the vessel manipulating unit comprising at least two parallel and spaced-apart fingers of Wasson with the vessel manipulating unit comprising the at least two parallel and spaced-apart fingers that are brought together and spaced apart to either grip or release a vessel, as taught by Hoover, has previously been discussed in claim 6 above.  Hoover additionally teaches the at least two fingers of the vessel manipulating member are at least partly covered with a gripping material; fig. 3A, #260, [0062])

Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wasson, in view of Miyake, and further in view of Choi et al (US 2017/0219537 – hereinafter “Choi”).

Regarding claim 13, modified Wasson discloses the integrated system of claim 12 above, wherein the sample digestion station comprises a thermally conductive block in the second vessel receiving region, the thermally conductive thermally connected to the heating element (Wasson teaches sample the sample digestion station comprises a thermal block used to regulate the temperature of sample reactions; [1333]).  
Modified Wasson does not teach the thermally conductive block having a second vessel aperture spaced-apart from one another.
However, Choi teaches the analogous art of an integrated system for processing samples (Choi; fig. 1, #100, [0021]) comprising a thermally conductive block (Choi; fig. 2, #20, [0025]) having a second aperture spaced-apart from one another and thermally connected to a heating element (Choi teaches thermally conductive block 20 having a plurality of vessel seating recesses 21 formed at the inside therefore, and a heating means 22 for raising the whole temperature; [0025-0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the thermally conductive block of modified Wasson with the thermally conductive block having a second vessel aperture spaced-apart from one another, as taught by Choi, because Choi teaches the thermally conductive block having a second vessel spaced-apart from one another increases the processing capacity of the integrated system; [0012].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Wasson and Choi both teach an integrated system comprising a thermally conductive block that hold at least one vessel.

Claim 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wasson, in view of Miyake, and further in view of Chu et al. (US 2016/0228878 – hereinafter “Chu”).

Regarding claim 14, modified Wasson discloses the integrated system of claim 12 above comprising the sample digestion station.
Modified Wasson does not teach wherein the sample digestion station comprises an evaporation stopper plate movable between a digestion position, in which the evaporation stopper plate is above the second vessel receiving region, and a rest position, in which the evaporation stopper plate rests away from the second vessel receiving region.  
However, Chu teaches the analogous art of an integrated system for processing vessels containing samples (Chu; fig. 1, #100, [0071]) comprising a sample station (Chu; fig. 1, #114, [0071]) wherein the sample station comprises an evaporation stopper plate moveable between a position in which the evaporation stopper plate is above the station, and a rest position in which the evaporation stopper plate rests away from the station (Chu teaches integrated system 100 comprises a heated cover 110; [0353].  An automated system 800 translates the heated cover 700 between a position that does not engage the sample vessels to a position to engage the sample vessel; fig. 45, [0358]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sample digestion station of modified Wasson to further comprise an evaporation stopper plate moveable between a position above the station and a position away from the station, as taught by Chu, because Chu teaches the evaporation stopper plate moveable between a position above the station and a position away from the station engages the vessels in the station to firmly contact the holding assembly of the station and controls the amount of evaporation that takes place within the sample vessel while the temperature of the vessel is being controlled; [0354].  The modification resulting in the sample digestion station of Wasson comprising an evaporation stopper plate moveable between a digestion position, in which the evaporation stopper plate is above the second vessel receiving region, and a rest position, in which the evaporation stopper plate rests away from the second vessel receiving region.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Wasson and Chu both teach an integrated system comprising a station for holding at least one sample vessel.

Claim 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wasson, in view of Miyake, and further in view of Geach (US 2014/0083175 – hereinafter “Geach”).

Regarding claim 16, modified Wasson teaches the integrated system of claim 15 above comprising the sample normalization station and sample digestion station.
Modified Wasson does not teach wherein said sample normalization station comprises at least one level sensor measuring remaining volumes of the samples after digestion.  
However, Geach teaches the analogous art of an integrated system for processing vessels containing samples (Geach; figs. 1, 9 & 11, #100, [0053-0054]) comprising a normalization station (Geach teaches sample containers 130 are supported on surface 170, a diluent syringe 108 connected to a diluent reservoir 109 and dilution tube 115a adds a desired amount of diluent to the sample containers 130; figs. 12, 13, & 15, [0086-0087]), wherein said normalization station comprises at least one level sensor measuring remaining volumes of the samples (Geach teaches sampling head 114 comprises a sensor 117 that measures the height of the top surface of the sample liquid; fig. 12, [0086]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sample normalization station of modified Wasson with the sample normalization station comprising at least one level sensor measuring remaining volumes of the samples, as taught by Geach, because Geach teaches the sample normalization station that measures remaining volumes of the samples allows a computer 112 to accurately calculate the required volume of diluent that needs to be added to the selected sample container 130 in order to produce an overall volume of a desired amount; [0086].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Wasson and Geach both teach integrated system for processing vessels containing sample having a normalization station.

Claim 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wasson and further in view of Weinfield et al. (US 2006/0191893 – hereinafter “Weinfield”).

Regarding claim 18, Wasson discloses the integrated system of claim 1 above, wherein the sample filtration station comprises a filtering system in the third vessel receiving region (Wasson discloses the module 130 comprises a filter that separates a sample by particle size; [1254] – thereby defining a third vessel receiving region).
Wasson does not teach a vacuuming plate having a vacuum port extending therefrom, the vacuuming plate defining a cavity; and a filtering unit mounted to the vacuuming plate and enclosing the cavity.  
However, Weinfield teaches the analogous art of a filtering station (Weinfield; fig. 11, #610, [0182]) comprising a filtering system (Weinfield; figs. 1-3, [0095]) comprising a vacuuming plate having a vacuum port extending therefore (Weinfield; fig. 2, #20, #23, [0099]), the vacuuming plate defining a cavity (Weinfield; fig. 2, walls 20a define a hollow cavity within the vacuuming plate 20; [0099]), and a filtering unit mounted to the vacuuming plate and enclosing the cavity (Weinfield teaches a filter sheet 8 located between a column tray 10 comprising columns 12 and a drip-director tray 14; fig. 2, [0096]. Each of the filter sheet 8, column tray 10, and drip-director tray 14 makeup filtering unit 18 mounted in the cavity of the vacuuming plate 20; fig. 3, [0096]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sample filtration station comprising the filtration system of Wasson with the sample filtration station comprising the filtration system comprising a vacuuming plate having a vacuum port, the vacuum plate defining a cavity with a filtering unit mounted therein, as taught by Weinfield, because Weinfield teaches the filtration system comprising the vacuuming plate having a port and cavity with a filtering unit mounted therein avoids cross-contamination due to pendent drops of fluid hanging from a plurality of discharge conduits corresponding to receiving wells; [0007].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Wasson and Weinfield both teach a filtering station comprising a filtering system.

Regarding claim 19, modified Wasson teaches the integrated system of claim 18 above, wherein the filtering system comprises a plurality of recipients vessels on which are received the vacuuming plate (The modification of the sample filtration station comprising the filtration system of Wasson with the sample filtration station comprising the filtration system comprising a vacuuming plate having a vacuum port, the vacuum plate defining a cavity with a filtering unit mounted therein, as taught by Weinfield, has previously been discussed in claim 18 above.  Weinfield additionally teaches a plurality of recipients vessels on which are received the vacuuming plate; figs 2-3, #24, #26, [0101]).  

Regarding claim 20, modified Wasson teaches the integrated system of claim 17 above, further comprising a vessel pressing plate movable between a pressing position, in which the vessel pressing plate is brought towards the vessels, and a rest position, in which the vessel pressing plate rests away from the vessels (The modification of the sample filtration station comprising the filtration system of Wasson with the sample filtration station comprising the filtration system comprising a vacuuming plate having a vacuum port, the vacuum plate defining a cavity with a filtering unit mounted therein, as taught by Weinfield, has previously been discussed in claim 18 above.  Weinfield additionally teaches a vessel pressing plate moveable between a pressing position, in which the vessel pressing plate is brought towards the vessels, and a rest position, in which the pressing plate rests away from the vessels; figs. 11, 19, 22, and 25 show pressing plate 504 in a rest position away from the vessels 26; [0180].  Figs. 13, 16, 20, and 26 show pressing plate 504 in a pressing position towards the vessels 26; [0180]).

Other References Cited
The prior art of made of record and not relied upon is considered pertinent to Applicant’s disclosure include:
Burow et al. (US 2002/0090320) discloses a system for processing sample holders comprising a vessel manipulation unit and a plurality of stations.
Dorn et al. (US 2006/0160074) discloses an integrated system comprising purification stations, dry-down stations, cleavage and deprotection stations, desalting stations, dilute and fill stations, reagent stations, and quality control stations.
Buse et al. (US 2014/0038192) discloses a station comprising actuatable covers that move from a closed position over the sample vessels to an open position above the sample vessels. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571) 272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.T./Examiner, Art Unit 1798                          

/Benjamin R Whatley/Primary Examiner, Art Unit 1798